Appeal by defendant, as limited by his motion, from a sentence of the County Court, Dutchess County, imposed May 26, 1977, upon resentence. Sentence affirmed. This court had previously reduced defendant’s conviction of manslaughter in the first degree to a conviction of manslaughter in the second degree, vacated the prior sentence, and remanded the case to the County Court for resentence (People v Rowell, 56 AD2d 666). Defendant’s contention, that the sentence which he received upon the resentencing, is excessive, is without merit. A sentencing court has broad discretion in this area. The imposition of an identical sentence upon resentencing for a conviction of a lesser degree of the crime of which a defendant was convicted is not prohibited where the resentencing court finds, as it did here, compelling reason therefor (see People v Hutchins, 48 AD2d 942). Margett, J. P., Damiani, Rabin and Shapiro, JJ., concur.